Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the limitation(s) in the independent claims in combination.  Further, the limitation(s) in the independent claims in combination provide a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.



The prior art made of record below is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Cunningham et al. (U.S. Pre-Grant Publication No. 2014/0059552, hereinafter referred to as Cunningham) system for implementing a MapReduce programming model comprising:
a code execution system comprising a set of computing devices configured to:
obtain a request to analyze a set of data, wherein the request designates:
Cunningham teaches receiving data to be read and deserialized into a key/value sequence before being passed to Mapper 104 (Para. [0052] & Fig. 1).
a map task corresponding to code executable by the code execution system to process a portion of the set of data to result in an output; and
Cunningham teaches performing a map task for each input that results in an output from the mapper operating the map task (Para. [0036])
a reduce task corresponding to code executable by the code execution system to process a plurality of outputs from individual executions of the map task to result in an aggregated output;
Cunningham teaches a reduce task for processing the mapper output as a result of a “accumulating all of the output of that mapper” (Para. [0036] & [0039]).
initiate individual executions of the map task to process respective portions of the set of data and to publish outputs of the individual executions into a partitioned message stream, the partitioned message stream comprising a plurality of sub-streams, individual sub-streams containing messages according to values of an attribute of the messages designated as a partition key;
Cunningham teaches “the map tasks deserialize the input data to generate a stream of key/value pairs that is passed into the mapper. The mapper outputs key/value pairs, which are immediately serialized and placed in a buffer” (Para. [0015]) and publishing outputs of mappers to a combiner which processes the outputs and sends them to a reducer (Para. [0005]).  Cunningham further teaches “if the involved data sets are large, they are automatically partitioned across multiple nodes and the operations are applied in parallel” (Para. [0004]) where “Partitioner code (P) which takes as input a key, a value, the number of partitions, (and may take other inputs) and produces a number, the partition number” (Para. 
a streaming data processing system comprising a set of computing devices configured to:
receive outputs of the individual executions of the map task as messages to be published into the partitioned message stream; and
Cunningham teaches receiving at a combiner outputs from map tasks (Para. [0036]) and “if the mapper then outputs keys that map to the same partition, it is guaranteed that they will be locally shuffled” (Para. [0058]).
divide the messages among the plurality of sub-streams within the partitioned message stream,
Cunningham teaches “each mapper has a tree map for each destination reducer, which stores the data output by that mapper for that reducer” and “when all local mappers have terminated, these trees are merged together (preserving their ordering) into one tree for each destination reducer” where “the result is written into the buffer for communication” (Para. [0039]).  Therefore, Cunningham teaches the data output by mappers being divided among buffers for communication to each destination reducer where ordering is preserved.
wherein dividing the messages comprises, for individual messages received to be published into the partitioned message stream,
identifying a sub-stream, of the plurality of sub-streams, according to an individual message’s value for the attribute; and
Cunningham teaches “each mapper has a tree map for each destination reducer, which stores the data output by that mapper for that reducer” and “when all local mappers have terminated, these trees are merged together (preserving their ordering) into one tree for each destination reducer” where “the result is written into the buffer for communication” (Para. [0039]). Therefore, Cunningham is teaching identifying a buffer for communication of the output of a mapper according to the output’s values for the attribute.
If the intent was to specify that the message’s respective values for the attribute of the message is used to determine/decide which sub-stream to enqueue the individual message to, it is recommended to clarify the limitation to reflect that scope.
enqueuing the individual message onto the sub-stream;
Cunningham teaches “each mapper has a tree map for each destination reducer, which stores the data output by that mapper for that reducer” and “when all local mappers have terminated, these trees are merged together (preserving their ordering) into one tree for each destination reducer” where “the result is written into the buffer for communication” (Para. [0039]). Therefore, Cunningham is teaching enqueueing the mapper output to a buffer for communication to the buffer’s respective reducer.
wherein the set of computing devices of the code execution system are further configured to:
for individual sub-streams of the plurality of sub-streams:
detect one or more messages within the individual sub-stream; and
Cunningham teaches “once map output has been pushed out to disk, reducer tasks start fetching their input data” (Para. [0016]) thereby teaching a detection of one or more messages within the buffer for communication (Para. [0039]).
responsive to detecting the one or more messages within the individual sub-stream, instantiate an execution of the reduce task on the code execution system,
Cunningham teaches “once map output has been pushed out to disk, reducer tasks start fetching their input data” and “each reducer starts processing its input” (Para. [0016]) thereby teaching a detection of one or more messages within the buffer for communication (Para. [0039]).
the individual execution of the reduce task aggregating the outputs of the individual executions of the map task corresponding to the one or more messages of the individual sub-stream to result in an aggregate result; and
Cunningham teaches a reducer receiving and executing a reduce task at a reducer 106 corresponding to the results of specific map tasks (Figure 1) where “all jobs in the sequence of the same partition number is mapped to the same place (Para. [0045]). Cunningham further teaches “each reducer outputs a…sequence of key/value pairs that is sent to the OutputFormat…for output” which “involves serializing the data and writing it out to disk” (Para. [0016]) thereby teaching the outputs from each message for a reduce task, associated with its own individual buffer, being aggregated into a sequence of key/value pairs to be sent to the OutputFormat.
output the aggregate results of the individual executions of the reduce task.
Cunningham teaches producing output data from reducer code, the output data capable of being stored in stable storage (Para. [0040]).

Olejniczak teaches all of the limitations as recited above except:
a serverless code execution system;
wherein the set of outputs are published to the data stream without regard, by one or more publishing entities, to a plurality of sub-streams within the data stream; and
enqueuing the individual message onto the sub-stream identified according to the message’s value for the attribute;

Non-Patent Literature Bryan Liston, "Ad Hoc Big Data Processing Made Simple with Serverless MapReduce", November 4, 2016, Amazon Web Services <https://aws.amazon.com/blogs/compute/ad-hoc-big-data-processing-made-simple-with-serverless-mapreduce> (hereinafter referred to as Liston) teaches using a serverless execution system “for ad hoc MapReduce workloads” (Page 2 -Section “Serverless MapReduce overview” - Paragraph 3).

Rash et al. (U.S. Pre-Grant Publication No. 2014/0214752, hereinafter referred to as Rash) teaches techniques for facilitating and accelerating log data processing by splitting data streams (abstract) wherein “the total number of back end servers is determined by the estimated total data volume and data bandwidth that each back end server can handle.  The number of buckets is determined as a number larger than the number of back end servers so that the system can scale up to include more back end servers” where “this invention relates…to a data capturing and processing system capable of splitting the data into multiple data streams” (Para. [0001]) using “the category field modulo to a total number of buckets” and “the total number of buckets is a total number of the plurality of log data streams” to which the data is being assigned to (Para. [0054]).

Ko et al. (U.S. Pre-Grant Publication No. 2016/0092493, hereinafter referred to as Ko) teaches implementing  “a Pull Execution model” for transferring intermediate map computations to perform the reduce computations where “an HTTP communication model, or any other communication model that provides equivalent communication functionalities, is also implemented by the MapReduce system where HTTP is utilized to name and retrieve all output data produced in any of the computation states (e.g., splitter data, mapper data, and reducer data)” (Para. [0031]).

Rus et al. (U.S. Patent No. 9,613,127) teaches executing a MapReduce job on streamed data that includes an arbitrary amount of imbalance with respect to the frequency distribution of the data keys in the data set, the map task module maps the data set to a course partitioning and generates a list of the top K keys with the highest frequency among the data set, and the sort task module employs a plurality of sorters to read the coarse partitioning and sort the data into buckets by data key.

Kardes et al. (U.S. Pre-Grant Publication No. 2015/0269494) teaches implementing a MapReduce framework where a MapReduce job is divided into a number of map tasks and reduce tasks, the Task trackers periodically send heartbeat messages to the job tracker that also doubles as a vehicle for task allocation.

Chen et al. (U.S. Pre-Grant Publication No. 2018/0375781) teaches data streams in a mapreduce framework that “have consistent destination addresses and consistent destination ports” where in a reduce phase, the executor needs to obtain data form another executor, so that a link is established between the current executor and another executor using the link manager. Therefore, the another executor sends data to a special port of an executor that executes the reduce task” (Para. [0097])

Chattopadhyay et al. (U.S. Pre-Grant Publication No. 2012/0254193) teaches processing input data in a mapreduce framework including receiving a data processing request for input data, initiating based on the request, a map operation on the input data by multiple mappers, each of the mappers using an aggregator to partially aggregate the input data into one or more intermediate key/value pairs, initiating a reduce operation on the intermediate key/value pairs by multiple reducers, wherein, without sorting the intermediate key/value pairs, those of the intermediate key/value pairs with a common key are handled by the same one of the reducers, each of the reducers using the aggregator to aggregate the intermediate key/value pairs into one or more output values.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
9/25/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154